Motion to modify the order of this court, dated March 23, 1961, in accordance with the stipulation of the attorneys for the parties dated March 24, 1961. On the stipulation of the parties, motion granted; decision dated March 23, 1961, amended by striking out the last two paragraphs and by substituting the following: Motion for a stay denied; appeal ordered on the calendar for the May Term, commencing April 24, 1961; the appeal will be heard on the original papers (including typewritten minutes), and on typewritten briefs. The record and six copies of appellant’s typewritten brief (which shall contain a copy of the opinion, if any, rendered by the court below) must be filed, and one copy of such brief must be served, on or before April 10, 1961. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.